         Case 7:15-cv-08650-KMK Document 66 Filed 09/14/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 OWEN HARTY,
                                  Plaintiff,                Case No. 15-CV-8650 (KMK)
                             v.
                                                                       ORDER


 ENSIGN REALTY ASSOCIATES LLC,
                                   Defendant.



KENNETH M. KARAS, United States District Judge:

       For the reasons stated on the record at the Oral Argument on September 14, 2020, the

Court grants as modified Plaintiff’s Motion for Attorneys’ Fees, Costs, and Litigation Expenses.

Plaintiff is granted $19,314.40 in attorneys’ fees and litigation expenses, which is comprised of

$18,272.00 in attorneys’ fees and $1,042.40 in other fees, costs, and expenses.

       The Clerk of Court is directed to terminate the pending Motion, (Dkt. No. 52).


SO ORDERED.

DATED:         September 14, 2020
               White Plains, New York
                                                     ____________________________________
                                                     KENNETH M. KARAS
                                                     UNITED STATES DISTRICT JUDGE
